DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Request for Continued Examination (RCE) Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 01/26/2022 has been entered. 

Response to Arguments
3.	This office action is in response to the amendment filed on 01/26/2022.  Claims 1-16 and 19-34 are pending in this application and have been considered below.  Claims 17-18 and 35-36 are canceled by the applicant.

4.	Applicant’s arguments with respect to claims 1, 9, 149 and 27 have been considered but are moot in view of new ground(s) of rejection because of the amendments.

Claim Rejections - 35 USC § 112
5.	The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

6.	Claims 1-16 and 19-34 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
The new limitation added by the amendment filed on 05/28/2009 in theindependent claims 1, 9, 19 and 27 “whether the user is permitted to transmit user data over the NAS of the control plane” and (hereinafter newly added limitation) is not supported by the applicant's original disclosure. The examiner has reviewed the entire original disclosure of instant application and is unable to find a support for the above newly added limitation in the applicant's original disclosure.  Moreover, none of the originally filed drawings show the above newly added limitation.  The examiner has reviewed, in detail, the original disclosure; however, was unable to find a support for the above newly added limitations.  For example:
“Service Area Restrictions indicate areas where the UE is permitted (or not permitted) to initiate a communication session with the network”.  On page 5, line 5-9 of the applicant’s original disclosure of instant application, the applicant teaches “receive NAS policy control data from a Policy Control Function, PCF, the NAS policy control data identifying a user, being based on the user's subscription to the telecommunications network and comprising one or more authorization parameters identifying whether the user is permitted to transmit user data over the NAS”.  On page 5, line 16-21 of the applicant’s original disclosure of instant application, the applicant teaches “Optionally, the authorization parameters comprise one or more of: whether the user is permitted to transmit user data over the NAS; one or more payload types that the user is permitted to transmit over the NAS; an authorized rate at which the user may transmit the user data over the NAS; and a maximum number of authorized requests for the user”. On page 6, line 22-24 of the applicant’s original disclosure of instant application, the applicant teaches “comprising one or more authorization parameters identifying whether the user is permitted to transmit user data over the NAS”. 
Nowhere, in the above sections of the applicant’s original disclosure, or in any other sections of the applicant’s original disclosure, is there a teaching to show support  “whether the user is permitted to transmit user data over the NAS of the control plane”.  
Hence, the above newly added limitation lacks "written description requirement" in the original disclosure of the application. 
Therefore, the newly added limitation in claims 1, 9, 19, and 27 raises an issue of "new matter" as the limitation is not supported by the applicant's original disclosure. 

7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Please note: Examiner has cited particular columns, line numbers, and figures in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teaching of the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. 
Applicants are reminded that MPEP 2141.02 states:
A prior art reference must be considered in its entirety, i.e., as a whole, including portions that would lead away from the claimed invention. W.L. Gore  & Associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), cert. denied, 469 U.S. 851 (1984).
Claim Rejections - 35 USC § 102
8.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

9.	Claims 1-16, 19-20, 22-28 and 30-34 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lee et al. (US 20180227302) (hereinafter Lee).

    PNG
    media_image1.png
    530
    816
    media_image1.png
    Greyscale

	Regarding claims 1, 9, 19 and 27:
As shown in figures 1-18, Lee discloses a network node for use as an Access Mobility Function, AMF (205 in figure 2), for controlling a transmission of user data over a non-Access Stratum, NAS, (par 0017, 0067-0068) of a control plane (see 540 in figure 5) (par 0106) of a telecommunications network (figures 1-5), the network node comprising: 
a receiver configured to: 
receive NAS policy control data from a Policy Control Function, PCF (par 0041), the NAS policy control data (par 0017, 0067-0068) identifying a user, the NAS policy control data being based on a subscription to the telecommunications network, the subscription being associated with the user, the NAS data policy control data comprising at least one authorization parameter identifying whether the user is permitted to transmit user data over the NAS (see figure 3B, par 0041, par 0076-0087) of a control plane (see 540 in figure 5) (par 0106); and 
receive from one of a User Equipment (115 in figure 3B), UE, and an Application Server (205a in figure 3B), AS, an NAS transmission request identifying the user and requesting transmission of the user data over the NAS (see figure 3B, par 0041, par 0076-0087); and 
an NAS transmission authorizer (see 385 in figure 3B) configured to control whether the transmission of the user data over the NAS should be authorized based on the authorization parameters and the NAS transmission request (par 0040-0044, par 0087).

Regarding claims 2, 10, 22 and 30:
Lee further discloses wherein the authorization parameters comprise at least one of
whether the user is permitted to transmit the user data over the NAS (see figure 3B, abstract); 4Attorney Docket No: 1557-1094PUS (P71876_US 1)
at least one payload type that the user is permitted to transmit over the NAS; 
an authorized rate at which the user may transmit the user data over the NAS; and 
a maximum number of authorized requests for the user.  

Regarding claims 3 and 11:
Lee further discloses wherein when the authorization parameters (see 385 in figure 3B) comprise at least one payload type (see figure 3B, abstract) (in the specification of instant application, page 3, lines 19-24, the applicant discloses “It has been considered to transmit different kinds of payload types over NAS (e.g.20 Session Management (SM) signalling, Short Messaging Service (SMS) etc.). For example, one proposal is that when a UE needs to transmit a payload over the NAS, the UE creates an NAS Transport message indicating Payload Type (e.g. SMS, SM signalling), additional forwarding information, if needed, and the actual Payload.”  Thus, the examiner makes his broadest reasonable interpretation in light of the applicant’s specification that “session management” to be “payload type”.  Applicants are reminded that MPEP teaches “During patent examination, the claims are given the broadest reasonable interpretation consistent with the specification. See In re Morris, 127 F.3d 1048, 44 USPQ2d 1023 (Fed. Cir. 1997). See MPEP § 2111 - § 2116.01 for case law pertinent to claim analysis”) that the user is permitted to transmit over the NAS, wherein the NAS transmission request comprises data identifying a payload type to be transmitted, the NAS transmission (par 0040-0044, par 0087).  

Regarding claims 4 and 12:
Lee further discloses wherein when the authorization parameters comprise the authorized rate at which the user may transmit the user data over the NAS, the network node further comprising an NAS transmission controller configured to control the transmission of the user data over the NAS based on the authorized rate (see figures 3 A-B, par 0040-0044, 0074-0076, 0085-0087).  

Regarding claims 5, 13, 23 and 31:
Lee further discloses wherein the authorized rate at which the user may transmit the user data over the NAS is at least one of a rate per Data Network Name, DNN, per Public Land Mobile Network, PLMN (par 0022, 0040), and per network slice.  

Regarding claims 6, 14, 24 and 32:
Lee further discloses wherein the authorized rate at which the user may transmit the user data over the NAS comprises at least one of an uplink rate and a downlink rate (see uplink and downlink in figures 3 A-B, par 0040-0044, 0074-0076, 0085-0087).  


Regarding claims 7, 15, 25 and 33:
Lee further discloses wherein the NAS policy control data further comprises at least one enforcement action and wherein the NAS transmission authorizer is configured to undertake at least one of the at least one enforcement action if at least one of the authorization parameters is not met (see figures 3 and 5, par 0040-0044, 0074-0076, 0085-0087).  

Regarding claims 8 and 16:
Lee further discloses wherein the NAS policy control data further comprises at least one trigger identifying at least one event, and wherein the network node further comprises an event controller configured to monitor transmission of the user data over the NAS and to control a transmitter to transmit to the PCF a request for updated NAS policy control data if one of the at least one event occurs (see figures 3 and 5, par 0040-0044, 0074-0076, 0085-0087).

Regarding claims 20 and 28:
Lee further discloses wherein the NAS policy data determiner (370 in figure 3B) is further configured to determine the NAS policy control data based on at least one dynamic condition (par 0085, 0109). 

Regarding claims 26 and 34:
Lee further discloses wherein the NAS policy control data further comprises at least one event trigger identifying at least one event (par 0077-0078, 0084), and (par 0041), the network node further comprising an NAS policy updater configured to determine updated NAS policy control data based on the occurred event, and further configured to control the transmitter to transmit the updated NAS policy control data to the AMF (see figures 3 and 5, par 0040-0044, 0074-0076, 0085-0087).


Claim Rejections - 35 USC § 103
10.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

11.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
12.	Claims 21 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Faccin et al. (US 20180227743) (hereinafter Faccin).
Regarding claims 21 and 29:
Lee discloses all of the subject matter as described above except for specifically teaching wherein the dynamic conditions comprise at least one of: a time at which the user data may be transmitted over the NAS; a Radio Access Technology, RAT, type; and a load on the telecommunications network.
However, Faccin in the same field of endeavor teaches wherein the dynamic conditions comprise at least one of: a time at which the user data may be transmitted over the NAS; a Radio Access Technology, RAT, type (par 0052); and a load on the telecommunications network.  
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to use a Radio Access Technology, RAT as taught by Faccin to modify the system and method of Lee in order to the selected access and mobility management function (AMF) along with the registration request (par 0052) (see KSR Rationale: Combining prior art elements according to known methods to yield predictable result). 


Conclusion
13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KABIR A TIMORY whose telephone number is (571)270-1674.  The examiner can normally be reached on Mon-Fri 7:00 AM-3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request 
14.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shuwang Liu can be reached on 571-272-3036.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KABIR A TIMORY/Primary Examiner, Art Unit 2631